Citation Nr: 0406298	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  02-18 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in January and July 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied reopening claims of 
service connection for hypertension and a heart disorder, and 
denied entitlement to a TDIU rating.

The Board notes that the veteran, through his attorney, 
submitted a notice of disagreement in February 2002 with a 
January 2002 rating decision that denied the veteran's 
application to reopen claims of service connection for 
hypertension and a heart disorder.  At that time, the veteran 
alleged that there was clear and unmistakable error (CUE) in 
the February 1986 rating decision that originally denied 
service connection for both issues.  This issue has not been 
developed or certified on appeal by the RO.  Accordingly, the 
issue is referred to the RO for such further development as 
may be necessary.

The Board further notes that the veteran also alleged CUE in 
a October 1992 rating decision and a May 1996 supplemental 
statement of the case (SSOC).  In regard to the 1992 rating 
decision, this decision was appealed and was directly 
subsumed by a December 1996 Board decision.  See generally 
Manning v. Principi, 16 Vet. App. 534 (2002).  As such, any 
challenge must be to the Board decision; the veteran is free 
to submit a claim of CUE in accordance with the pertinent 
provisions of law.  See 38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400-1411 (2003).

As to the allegation of CUE in the May 1996 SSOC, only a 
final rating decision or Board decision can be the subject of 
a CUE claim by a claimant.  See 38 U.S.C.A. §§ 5109A, 7111 
(West 2002).  The SSOC does not constitute a decision, as 
contemplated by the statutes, and is not subject to a 
challenge of CUE.  38 C.F.R. § 19.31 (2003).

Finally, the veteran, through his attorney, submitted 
additional argument and evidence directly to the Board in May 
2003 subsequent to a May 2003 videoconference hearing.  See 
38 C.F.R. §§ 20.709, 20.1304.  The veteran specifically 
waived consideration of the evidence by the agency of 
original jurisdiction (AOJ) at his May 2003 hearing.  
(Transcript p. 3).  Accordingly, the Board will consider the 
additional evidence in its appellate review of the veteran's 
claim.


FINDINGS OF FACT

1.  The veteran was denied service connection for 
hypertension by way of a rating decision in February 1986.  
The veteran failed to perfect a timely appeal.  

2.  The evidence associated with the claims file subsequent 
to the February 1986 rating decision is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of service connection for 
hypertension.

3.  The veteran was denied service connection for a heart 
disorder by way of a Board decision dated in December 1996.  
The veteran did not appeal the decision.

4.  The evidence associated with the claims file subsequent 
to the December 1996 Board decision is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of service connection for a 
heart disorder.

5.  The veteran does not have a service-connected disability.  



CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for 
hypertension has not been received.  38 U.S.C.A. §§ 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a heart 
disorder has not been received.  38 U.S.C.A. §§ 1131, 5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran is not unemployable as a result of service-
connected disability.  38 U.S.C.A. § 1155 (West 2002), 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran is seeking to reopen claims of entitlement to 
service connection for hypertension and a heart disorder.  He 
submitted his current claim for service connection for those 
issues in June 2001.

The veteran originally sought to establish entitlement to 
service connection for the claimed disorders in October 1985.  
His claim was denied by way of a rating decision dated in 
February 1986; notice of the denial with appellate rights was 
provided that same month.  The veteran did not submit a 
notice of disagreement.  Thus, the February 1986 rating 
decision became final as to those issues.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2003).  The veteran attempted to reopen his claim for the 
heart disorder issue in June 1992.  His claim was denied by 
the RO in October 1992 and by way of a Board decision in 
December 1996.  The veteran did not appeal the Board 
decision.  See 38 U.S.C.A. § 7266(a) (West. 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2002).

The Board notes that 38 C.F.R. § 20.302(c) was amended in 
November 2003.  See 68 Fed. Reg. 64,805-64,806 (Nov. 17, 
2003).  However, the amendment did not pertain to the time 
limit to submit a substantive appeal and the amendment is not 
for application in this case.  As a result of the veteran's 
failure to perfect an appeal of the February 1986 rating 
decision and December 1996 Board decision, respectively, 
service connection for hypertension and a heart disorder may 
now be considered on the merits only if new and material 
evidence has been received since the time of the last prior 
final adjudication of each.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed his application to reopen prior 
to this date, the earlier version of the law remains 
applicable in this case.)  

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

A.  Hypertension

The RO denied the veteran's claim in February 1986 based on a 
finding that the veteran's hypertension existed prior to 
service and was not aggravated during service.  

The evidence of record at the time of the February 1986 
rating decision consisted of the veteran's service medical 
records (SMRs) and the results of a January 1986 VA 
examination.

The SMRs include a December 1961 preinduction physical 
examination report and an accompanying Report of Medical 
History (RMH).  The RMH shows that the veteran reported no 
history of high or low blood pressure.  The reviewing 
physician noted several items on the form but did not include 
hypertension or elevated blood pressure.  A different 
physician completed the physical examination form.  A blood 
pressure reading of 140/80 was recorded on the form.  

The veteran was given an induction physical examination in 
June 1962.  This time the same physician completed both the 
physical examination and RMH forms.  The physician was also 
the one that completed the December 1961 physical examination 
form.  The June 1962 RMH shows that the veteran originally 
indicated that he did not have a history of high or low blood 
pressure.  The form contains a check mark in the block 
signifying that there was a history that appears to be made 
after the veteran's original designation.  The completing 
physician included a notation on the form that the veteran 
had hypertension on his previous visit.  The physical 
examination report noted that the veteran had a functional 
heart murmur by cardiac consultation.

In a May 1963 treatment record, the veteran presented with 
coryza and cough.  The entry also noted that the veteran gave 
a history of a functional heart murmur following a 
consultation prior to his entry on active duty.  The veteran 
was noted to have a blood pressure of 174/100 in the left arm 
and 140/100 in the left leg.  He was also found to have a 
grade III or IV systolic heart murmur that did not dissipate 
with exercise.  The impressions were bronchitis and rule out 
congenital heart defect.  The veteran was seen on an internal 
medicine consultation in June 1963.  

The June 1963 consultation reported that the veteran gave a 
history of a heart murmur noted in the ninth grade.  Periodic 
hypertensive levels were noted in the past but apparently not 
well explained.  Blood pressure readings were noted to be 
170/98 in the right arm and 150/90 in the right leg.  The 
impression was a coarctation of the aorta and the veteran was 
hospitalized at the base hospital at Fort (Ft.) Sill, 
Oklahoma, for further workup.  

A transfer summary from the hospital was prepared in June 
1963.  The summary noted that the veteran had a history of 
elevated blood pressure noted in the ninth grade.  It was 
also reported that the veteran was referred to a heart 
specialist in November 1961.  The specialist determined that 
the veteran had a functional heart murmur at the time.  The 
veteran was then inducted in June 1962.  A blood pressure 
reading of 140/80 at the time was noted.  The veteran was 
noted to have had symptoms of pounding in the head with over-
exercise and periodic cramps in the legs that occurred with 
exertion and at rest.  The veteran was noted to have passed 
out in basic training during a speed march.  The diagnosis 
was coarctation of the aorta, adult type, existed prior to 
entry into service (EPTS).  The summary also noted that 
uncorrected coarctation of the aorta was disqualifying for 
service under Army regulations.  The veteran reportedly 
wanted to remain on active duty and was referred for 
consideration of surgical correction of his condition.

The veteran was transferred to Brooke Army Hospital (BAH) for 
further evaluation.  The discharge summary, for a period from 
June 1963 to August 1963, notes that the veteran said he was 
first told that he had an elevated blood pressure at the age 
of 15.  He had been quite active all of his life and played 
sports in school without any difficulty.  Prior to his 
induction he had been examined by a consultant who said that 
the veteran had a functional heart murmur.  The summary noted 
that there were no difficulties encountered during basic 
training other than the one syncopal attack following a speed 
march.  The current problem was detected when the veteran was 
evaluated for bronchitis.  Subsequent evaluation disclosed 
findings consistent with coarctation of the aorta.  The 
veteran underwent surgery in July 1963.  The surgery was 
described as correcting the coarctation with an end-to-end 
anastomosis.  Postoperatively, the veteran did very well.  At 
the time of his discharge the veteran had blood pressure 
readings of 122/70 in the left arm, 118/70 in the right arm, 
118/82 in the right leg and 116/84 in the left leg.  He was 
returned to duty with a protective P3 profile for 90 days.  
The final diagnosis was coarctation of the aorta, treated and 
improved.  The summary also noted that the condition existed 
prior to service.

The SMRs do not reflect any further problems related to the 
veteran's coarctation of the aorta or hypertension during his 
remainder of service.  At his April 1964 separation 
examination, the veteran's blood pressure was recorded as 
120/80.  The veteran was also noted to be qualified for 
release from active duty.  Finally, a DA Form 1811, Physical 
and Mental Status on Release from Active Service, noted that 
the veteran's physical condition on June 25, 1964, was such 
that he was considered physically qualified for separation or 
for reenlistment provided he reenlisted within 180 days and 
that he state he had not acquired any new diseases or 
injuries during the period he was not a member of the 
military service.

The veteran submitted his claim for service connection for 
hypertension in October 1985.  At the time he reported no 
post-service treatment for the claimed disorder.

The veteran was afforded a VA examination in January 1986.  
The examiner noted that the veteran had a history of a heart 
murmur and at least labile hypertension since he was in the 
ninth grade.  She noted that the veteran's heart murmur was 
apparently noted at the time the veteran entered military 
service but was thought to be functional.  She noted the 
veteran's history of diagnosis and surgical correction of 
coarctation of the aorta.  His postoperative course was noted 
as unremarkable.  She reported that the veteran said that he 
had been told that he had high blood pressure over the years 
since his surgery.  He was treated for a brief period of time 
approximately 8-10 years earlier.  The veteran was reported 
to not have had any cardiac symptomatology.  On physical 
examination the veteran was reported to have a blood pressure 
reading of 198/96 sitting.  A repeat sitting blood pressure 
was recorded as 188/116, and a standing blood pressure 
reading of 188/116 was noted.  The veteran was noted to have 
a loud, blowing systolic murmur which could be heard over the 
entire precordium but was noticed at its base.  The veteran's 
peripheral pulses were strong throughout.  An 
electrocardiogram (EKG) was noted to show a normal sinus 
rhythm, P in V1 indicated left atrial abnormality, high-
voltage R in V5, V6 with ST-T abnormalities suggested marked 
left ventricular hypertrophy.  A chest x-ray was interpreted 
to show a stable postoperative chest with no infiltrates 
demonstrated in the lungs.  The examiner's impressions were 
postoperative coarctation of the aorta, asymptomatic by 
history; and, hypertension without treatment, asymptomatic by 
history.

The veteran's claim was denied in February 1986.  As noted 
above, the basis for the denial was that the RO determined 
that the evidence showed the veteran had hypertension prior 
to service and that his hypertension was not aggravated by 
service.  The veteran was provided notice of the rating 
decision in February 1986.  The reverse side of the 
notification letter also contained the veteran's appellate 
rights.  

The veteran submitted a request to reopen his claim in June 
2001.  The evidence associated with the claims file 
subsequent to the February 1986 rating decision includes 
treatment records from Mercy Medical Center dated in 
September 1977 and May 1978, treatment records from Shawnee 
Medical Center Hospital for the period from December 1984 to 
January 1985, copy of a Social Security Administration (SSA) 
administrative law judge (ALJ) decision dated in December 
1999, VA treatment records and hospital summaries for the 
period from December 1987 to May 2001, hearing transcripts 
from June 1993 and May 2003, and treatise materials relating 
to coarctation of the aorta and mitral valve.

All the evidence is new in that it was not of record at the 
time of the 1986 rating decision.  The records from Mercy 
Medical Center and Shawnee Medical Center Hospital are not 
material in that they relate to treatment for conditions 
unrelated to the issues on appeal.  Moreover the records do 
not support the veteran's contentions that he did not have 
hypertension prior to service and that it was not aggravated 
during service.  In fact a December 1984 hospital summary 
from Shawnee reports that the veteran had surgery for 
coarctation of the aorta in 1963 and that prior to that he 
had had hypertension.  However, since the operation, his 
blood pressure had been normal and the veteran denied any 
chest pain, shortness of breath or any other cardiovascular 
symptoms.  The January 1985 hospital summary from Shawnee 
noted that the veteran had been in excellent health in the 
past.  His surgery in service was noted but, the summary said 
the veteran had been in good health.  He was not aware of any 
history of heart murmur.  The veteran was not diagnosed with 
hypertension in either summary but was noted to have aortic 
stenosis in January 1985.

The summaries from Mercy Medical Center show treatment for 
cataracts.  The 1977 summary noted no evidence of murmurs and 
no finding of hypertension.  The same findings were reported 
on the 1978 summary.  The records are not material to the 
veteran's claim to reopen.

The SSA ALJ decision shows that the veteran was awarded 
disability benefits due to cardiomyopathy; status post aorta 
repair and aortic valve replacement; coronary artery disease; 
and chronic obstructive pulmonary disease (COPD).  
Hypertension is not noted as an identified medical condition.  

The veteran's testimony at a June 1993 hearing is not 
material.  The veteran's current claim is based on the theory 
that he did not have hypertension prior to service.  In fact 
his attorney has made a number of allegations that the 
veteran's SMRs were altered to show a preexisting 
hypertension condition when he now claims that it did not 
exist prior to service.  (These allegations will be addressed 
later in this decision).  The veteran testified in June 1993 
that he had hypertension and a heart condition prior to 
service.  He said that he knew that his problems did not 
originate in service.  He also said that he had talked to a 
lot of doctors who had told him that he had had a "birth 
defect."  His contention was that he should not have been 
taken into service.  He further contended that his military 
service aggravated his preexisting condition.  (Transcript p. 
12).  

The VA records are all new evidence.  The records consist of 
numerous clinical entries, hospital summaries for several 
periods of hospitalization and associated hospital treatment 
records for those periods of hospitalization for the period 
from December 1987 to May 2001.  A review of the records does 
not reflect any evidence supportive of the veteran's claim.

The veteran was first seen in a clinical setting in December 
1987.  The veteran was seen for a complaint of chest pain and 
wanting to have his blood pressure checked.  The veteran gave 
a history of surgery for coarctation of the aorta in 1963.  
He also said he had been hypertensive since he was 15.  The 
veteran had been off medication for his hypertension for the 
last several years because he had no job and no money.  The 
impression at that time was elevated blood pressure.  A 
January 1988 entry noted that the veteran had uncontrolled 
hypertension.  Additional outpatient entries noted ongoing 
treatment for the veteran's hypertension.  A September 23, 
1992, entry reported a 10-year history of hypertension.  
There is no entry to show that the veteran did not have 
hypertension before service or that it was aggravated by 
service.  The several VA discharge summaries provide no 
pertinent evidence on this issue.  They note a history of 
hypertension and a history of surgery to correct the 
veteran's coarctation of the aorta.  In short, the VA records 
are not material because they tend to show nothing more than 
was shown by the previously available record; in most 
instances they merely repeat the history as shown in the 
SMRs.

The treatise information submitted by the veteran's attorney 
does not address the issue of hypertension directly.  It 
provides nothing new to determine whether the veteran did or 
did not have hypertension prior to service.  Further, the 
material does not address the issue of whether the veteran's 
hypertension was or was not aggravated by service.  The 
information does show that coarctation of the aorta is a 
congenital heart condition and that hypertension, to include 
severe hypertension and heart murmurs, can be signs of the 
condition.  The materials also say that it is common to have 
an elevated pressure in the upper extremities and a lower 
pressure in the lower extremities as indicative of the 
condition.  This problem was corrected by the July 1963 
surgery as reported in the BAH summary of August 1963.  The 
veteran no longer had signs of elevated blood pressure at the 
time of his discharge from the hospital and had no sign of 
elevated blood pressure on his April 1964 separation 
examination.  Moreover, he was found medically qualified for 
reenlistment.

Finally, the veteran's testimony in May 2003 is also not 
material.  The veteran is now alleging that his hypertension 
did not exist prior to service.  He contends that his 
hypertension was brought about as a result of strenuous 
physical activity in service and the RO incorrectly denied 
his prior claim on the basis of preexistence, not aggravated 
by service.  The veteran testified that he continued to 
experience high blood pressure after his surgery in service 
until the present time.  Further, the veteran, through his 
attorney, asserted that his military records were altered to 
make it appear as though he had hypertension when he came on 
active duty.

The issue of whether the hypertension preexisted service was 
addressed by the RO in the original rating decision based on 
the SMRs extensive reporting of a preexisting condition and 
the January 1986 VA examination.  The veteran also admitted 
in June 1993 that he had hypertension prior to service.  The 
private medical records show no evidence of postservice 
hypertension and report the veteran to not have any 
cardiovascular symptomatology as of 1985, some 21 years after 
service.  The VA records note a history from the veteran of 
being hypertensive from age 15.  The testimony from his May 
2003 hearing, when reviewed in conjunction with all the 
evidence of record and affording it the deference required 
under Justus, is not so significant that it must be 
considered in order to fairly decide the veteran's claim.  
This is primarily so because his testimony regarding the 
onset or worsening or continuation of hypertension since 
service is not competent evidence that may be considered in 
analyzing whether his claim may be reopened.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (lay assertions of medical 
causation will not suffice to reopen a claim under 
38 U.S.C.A. § 5108).  

The veteran's attorney submitted a brief and additional VA 
medical records directly to the Board in May 2003.  As noted 
in the Introduction section of this decision, the veteran has 
waived consideration of the evidence by the AOJ.  In her 
brief, the attorney alleges that the veteran's SMRs were 
altered and that this alteration resulted in erroneous denial 
of the veteran's claim in 1986.  The attorney asserts that 
the veteran reported for a physical examination in December 
1961 at which time he reported no history of high or low 
blood pressure on a RMH, form SF 89, that he completed as 
part of his examination.  There are two such forms in the 
SMRs dated in December 1961.  The physician that reviewed the 
history is listed as a V. A. Bradford, M.D.  Dr. Bradford 
noted several items to include leg cramps, headaches, 
indigestion, an old .22 caliber bullet wound of the left 
iliac crest, an old contusion of the left knee, and sinusitis 
and hay fever.  On one form this information was typed.  On a 
second form the same information was typed and handwritten as 
well.  Dr. Bradford's signature appears on both forms as an 
original signature.  

The other part of the December 1961 physical examination was 
reported on a SF 88, Report of Medical Examination.  The SF 
88 was signed by a different physician, Captain H. L. McLure, 
M.D.  (Dr. Bradford did not perform the actual physical 
examination based on the evidence in the SMRs.)  Dr. McClure 
indicated in the appropriate block that the veteran was 
qualified for general military service.  There are two 
December 1961 SF-88's in the SMRs.  One is an original and 
the other is a copy.  A careful review of the two documents 
shows that a blood pressure reading for the sitting position 
was entered on the original form in block number 57.  There 
is no such entry on the copy of the original.

The veteran was afforded a second physical examination for 
induction in June 1962.  At that time the veteran completed 
an SF 89 RMH and indicated that he did not have high blood 
pressure.  The veteran's mark was indicated by the letter "x" 
in the appropriate block to signify "no."  The form does 
show a large check mark in the "yes" block related to high 
blood pressure.  Dr. McClure was the physician that completed 
the form for this physical examination.  He noted several 
conditions in block 40 to include leg cramps , fracture of 
two toes of the left foot without residual, veteran had 
hypertension on previous visit, wears glasses, and shortness 
of breath with exercise.

On the June 1962 SF 88 Dr. McClure noted on the front of the 
examination report that the veteran had a functional heart 
murmur by cardiac consultation.  On the reverse of the form, 
in block 57, a blood pressure reading of 140/80 was reported.  
The veteran was again noted in block 77 that he was qualified 
for general military service.  

The Board notes that the veteran's attorney has asserted that 
someone altered the December 1961 SF 88 by entering a blood 
pressure reading in block 57.  She has also asserted that the 
reverse side of the June 1962 examination report was copied 
to the front side of the December 1961 examination report.  
This is not supported by the SMRs.  A review of both the 
originals and copies show distinct differences and do not, in 
any way, show that two examination reports of different dates 
were combined.  A comparison of the original and copy of the 
December 1961 SF 88 clearly show, with the exception of the 
blood pressure reading, the exact information.  The same is 
true of a comparison of the original and copy of the June 
1962 SF 88.  Moreover, the information contained in blocks 
51, 52, 59, 60, 71, and 76 are different on the reverse side 
of the December 1961 SF 88 when compared with the June 1962 
SF 88.  The Board concludes that there is no indication in 
the record of an alteration of the veteran's physical 
examination reports other than by the physician(s) charged 
with completing these reports.  Further, there is no evidence 
of two examination reports having been erroneously combined.  
Dr. McClure performed the actual physical examination of the 
veteran on both occasions, as indicated by his signature on 
the two forms.  He is presumed to be the one that added the 
comment in 1962 that the veteran had hypertension on his 
previous visit as he did see the veteran in 1961.

The veteran's attorney also asserted that a history of 
present illnesses, reported on a SF 504 and dated in June 
1963, was altered to incorrectly show a history of elevated 
blood pressure noted in the ninth grade.  She further 
contends that the same document was altered to show that the 
veteran had a murmur from November 1964.

A review of the form in question shows the beginning of a 
sentence to say a "hx of heart murmur noted 9th grade" with 
the words heart murmur lined out and "elevated BP" inserted 
above.  The writing was in the same handwriting and ink as 
the other writing on the page and clearly appears to be 
contemporaneous with the original writing.  The second item 
relates to the sentence that reads "also said to have murmur 
on EADPE June 1962."  The word June is crossed out and 
"Nov." inserted above.  Also the number "2"in 1962 was 
crossed out with several strokes and the numeral "1" 
written over it.  While to some it may appear to be a "4" 
the Board interprets the correction to be a "1" as the 
context of the sentence is meant to reflect the military 
induction examination done prior to the veteran's entry into 
service in 1961.  Again the handwriting and the ink appear 
the same as the other writing on the page and made 
contemporaneous with the original entry.

As noted above, there is no indication in the newly submitted 
evidence that suggests that the original physical examination 
reports were altered except by those charged with examining 
the veteran at the time the reports were created.  The June 
1963 SF 504 reflected a change by the reporting physician at 
the time the entry was made.  That physician is the one best 
suited to report the history at that time and how to best 
describe the history.  Consequently, the Board does not find 
that the newly raised allegations regarding alterations of 
documents constitute new and material evidence.  The 
allegations are new, but the documents themselves appear the 
same now as they did when the RO previously decided the 
claim.  

In reviewing all of the evidence added to the record since 
the February 1986 rating decision, the Board finds that it 
does not rise to the level of new and material evidence as 
contemplated by 38 C.F.R. § 3.156(a).  For all the reasons 
set forth above, the newly received evidence does not tend to 
support the veteran's claim in a manner different from that 
previously shown.  Rather, it tends to refute the veteran's 
claim.  Although the veteran has testified that he did not 
have hypertension prior to service and that he continued to 
experience it after service, he is not competent to provide 
medical opinion evidence regarding the onset or continuation 
of a diagnosed condition.  See Moray, supra.  Additionally, 
the newly received medical evidence does not show a link 
between any current hypertension the veteran may now have and 
that found in service.  In fact, the medical evidence now 
tends to contradict what the veteran would have the Board 
conclude; it tends to show that the veteran was without 
hypertension for many years after service, that hypertension 
shown in service was indeed corrected by the in-service 
surgery, and that in-service hypertension is unrelated to the 
development of any hypertension many years after service.  
Consequently, the Board concludes that, of the newly received 
evidence, only the veteran's allegations and testimony tend 
to support his claim in a manner different from what the 
evidence showed in February 1986, but his medical judgment in 
this matter is not competent evidence.  Id.  New and material 
evidence on this question has not been received.

B.  Heart Disorder

In December 1996, the Board denied the veteran's attempt to 
reopen his claim for service connection for a heart disorder.  
The Board determined that the evidence submitted since the 
1986 rating decision was not likely to change the outcome of 
the case.  The Board notes that, prior to the Hodge decision, 
supra, this was the basis for determining whether new and 
material evidence had been received to reopen a claim.

The Board also noted in 1996 the veteran's contention that he 
had a heart disorder that existed prior to service, but which 
was aggravated by his military service, and that this 
aggravation also led to his having his aortic valve replaced.  
The Board determined that the veteran did not submit any 
evidence to support his contentions.

The evidence of record at the time of the December 1996 Board 
decision consisted of the veteran's SMRs, VA examination 
report dated in January 1986, treatment records from Mercy 
Medical Center dated in September 1977 and May 1978, 
treatment records from Shawnee Medical Center Hospital for 
the period from December 1984 to January 1985, VA hospital 
summaries dated in April 1988, March 1990, August 1992 and 
October 1992, hearing transcript dated in June 1993, and VA 
treatment records for the period from February 1990 to July 
1993.

As noted in the discussion regarding the hypertension issue, 
the veteran's SMRs show that he was diagnosed with 
coarctation of the aorta in May 1963.  A condition that was 
noted to exist prior to service.  He was hospitalized at Ft. 
Sill for a brief period of time where the diagnosis was 
confirmed.  The veteran was informed that the condition was 
disqualifying for further service and he elected to have 
surgery in order to remain in service.  He was then 
transferred to BAH for further evaluation and surgery.  The 
SMRs further show that the surgery corrected the coarctation 
of the aorta as the veteran's blood pressure readings fell 
and he was considered physically qualified for reenlistment 
at the time of his discharge in June 1964.

The private records provided no evidence of any 
cardiovascular symptomatology.  The January 1985 Shawnee 
hospital summary did report a finding of aortic stenosis.

The VA records show that the veteran underwent cardiac 
catheterization in April 1988.  The veteran was later found 
to have severe aortic stenosis in August 1992.  The hospital 
summary for that period of hospitalization said that the 
April 1988 catheterization showed evidence of aortic 
stenosis.  The summary also noted that the veteran's 
coarctation of the aorta was repaired in service in 1963.  
The September 1992 summary reported on the veteran's aortic 
valve replacement with homograft aortic valve.  The veteran 
was noted to have aortic stenosis since 1987 but not severe 
enough to require surgery until September 1992.  The 
veteran's aortic surgery in service was noted.  The summary 
made no mention of there being any current residual from the 
veteran's coarctation of the aorta and surgery in service and 
no mention that the aortic valve surgery was due to any 
incident of service.

The veteran testified in June 1993 that he was aware that his 
coarctation of the aorta was a congenital disorder because he 
had been told this by a number of doctors.  He opined that 
the military aggravated his congenital condition to the point 
where it required surgery where it might not have progressed 
to that point if he was not in the military.  He further 
opined that this surgery, at such an early time in his life, 
led to the problems with his aortic valve such that it 
required replacement.  

As noted above the Board denied the claim because the 
evidence showed that the veteran had two congenital heart 
defects.  The coarctation of the aorta was corrected when it 
was discovered in service.  The second defect, the aortic 
valve, was corrected by surgery when it was discovered years 
after service.  None of the evidence of record demonstrated 
any aggravation of the defect that was found in service.  The 
veteran was asymptomatic for many years after his 1963 
surgery.  The evidence presented by the veteran did not 
support his contentions.

The veteran submitted a request to reopen his claim in June 
2001.  The evidence associated with the claims file 
subsequent to the December 1996 Board decision consists of a 
copy of a Social Security Administration (SSA) administrative 
law judge (ALJ) decision dated in December 1999, VA treatment 
records and hospital summaries for the period from December 
1987 to May 2001, hearing transcript from May 2003, and 
treatise materials relating to coarctation of the aorta and 
mitral valves.

All of the evidence, with the exception of some duplicate VA 
records, is new in that it was not of record in December 
1996.  

As noted above, the SSA ALJ decision reports that the veteran 
was awarded disability benefits due to cardiomyopathy; status 
post aorta repair and aortic valve replacement; coronary 
artery disease; and chronic obstructive pulmonary disease 
(COPD).  The decision does not provide any nexus between the 
veteran's disabilities that existed as of the time of the 
1999 decision and the veteran's military service.  Further, 
the decision relies on then current medical evidence to 
determine the veteran's disability status with no mention of 
any diagnosed condition originating in, or being aggravated 
by, military service.  Consequently, this evidence is not 
material.

The VA records provide new evidence in that many of them were 
not previously of record.  The records show that the veteran 
was first treated at a VA facility in December 1987.  The 
voluminous medical records document well the veteran's 
extensive cardiovascular evaluations and treatment for the 
years from 1987 to 2001.  The veteran's surgery in service is 
noted and often referred to as correction of a coarctation of 
the aorta.  There is no reference to any residual from that 
surgery.  The additional hospitalization and outpatient 
records associated with the veteran's evaluation and eventual 
surgery for replacement of the aortic valve in 1992 do not 
provide any indication of the problem being related to 
service or that the veteran's military service aggravated the 
aortic valve problem such as to require surgery in 1992 some 
28 years after service.  The VA records are not material to 
the veteran's claim as they document his medical status 
without any reference to any etiology of the veteran's 
cardiovascular disorders.  They do not tend to show that his 
coarctation of the aorta was aggravated by service, that the 
veteran's aortic valve replacement was the result of 
aggravation of the coarctation of the aorta in service, or 
that any currently diagnosed cardiovascular disorder is 
related to service.

The treatise evidence provided by the veteran provides 
definitions for coarctation of the aorta that show it to be a 
congenital condition.  The material also includes definitions 
relating to mitral valve stenosis and mitral valve 
regurgitation.  The treatise information provides nothing new 
in the way of understanding the veteran's coarctation of the 
aorta, as the definition provided is essentially what was 
documented in the SMRs.  The information regarding mitral 
valves is not relevant as the veteran's 1992 surgery, and his 
claim, addressed the aortic valve replacement.  Further, 
there is no evidence of record to show that there is any 
current mitral valve disorder that is related to the 
veteran's military service.

Finally, the veteran's testimony in May 2003 is mostly 
cumulative of his testimony from June 1993.  In June 1993 the 
veteran indicated that his coarctation of the aorta 
preexisted service.  He said this was based on his being told 
it was a "birth defect" by a number of doctors.  His 
contention was that he should not have been taken into 
service with the condition and that his military service 
caused it to worsen to the point where surgery was necessary.  
He argued that the 1963 heart surgery lead to the 1992 aortic 
valve replacement.  At the May 2003 hearing the veteran said 
he was not aware of a heart problem in service until he had 
surgery in 1963.  The Board notes that the veteran's attorney 
referred to the mitral valve during the course of the 
hearing.  However, the mitral valve was not at issue - only 
the aortic valve.  

The testimony is not material and is not so significant as to 
require it to be considered in deciding the veteran's case.  
The evidence of record, at the time of the December 1996 
Board decision, from the veteran's SMRs, the prior VA and 
private records and testimony all well document his medical 
status in service and after.  The only thing in dispute at 
this time is the veteran's interpretation, by way of his 
testimony, of whether the evidence showed a preexisting 
condition that was not aggravated by service.  The veteran 
has not provided any objective evidence in support of his 
contention that his coarctation of the aorta began in or was 
aggravated during service and continued to be a disability 
even after his surgery in 1963 or that his 1992 aortic valve 
replacement was a residual from his 1963 surgery and the 
aggravation of his coarctation of the aorta in service.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay assertions 
of medical causation will not suffice to reopen a claim under 
38 U.S.C.A. § 5108).  

In short, although the newly received evidence was not of 
record in December 1996, it does not tend to support the 
veteran's claim in a manner not already shown in December 
1996.  Therefore, the Board concludes that the newly received 
evidence is not material, and therefore is not "new and 
material" within the meaning of 38 C.F.R. § 3.156(a).

II.  TDIU

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2003).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2) (2003).

A total disability rating based on individual unemployability 
due to service-connected disability may be assigned where the 
veteran is rated at 60 percent or more for a single service-
connected disability, or rated at 70 percent for two or more 
service-connected disabilities with at least one disability 
rated at least at 40 percent, and when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of the service-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2003).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (2003).  Factors to be considered are the veteran's 
education and employment history and loss of use of work-
related functions due to pain.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a) (2003); see 38 C.F.R. § 
4.19 (2003) (age is not a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2003).  
Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The veteran has no service-connected disabilities.  Because a 
TDIU rating is based on service-connected disability levels 
without regard to the degree of disability caused by non-
service-connected disability, and because the veteran is not 
service connected for any disability, there is no basis on 
which to grant his claim for a TDIU rating.  The claim must 
therefore be denied.

III.  Veterans Claims Assistance Act of 2000

In deciding this case the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations.  
On August 29, 2001, during the pendency of this appeal, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Except for revisions pertaining to claims to reopen 
based on the submission of new and material evidence, the 
final regulations are effective November 9, 2000, and 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629. 

Under the VCAA, VA has a duty to notify the veteran and his 
attorney of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  Certain notices are to be provided by the 
Secretary when in receipt of a complete or substantially 
complete application.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  The purpose of the first notice is to advise the 
veteran of any information, or any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  The Secretary is to advise the 
veteran of the information or evidence that is to be provided 
by the veteran and that which is to be provided by the 
Secretary.  38 U.S.C.A. § 5103(a).  In those cases where 
notice is provided to the veteran, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the veteran's application.  38 U.S.C.A. § 5103(b).  In 
addition, 38 C.F.R. § 3.159(b) details the procedures by 
which VA will carry out its duty to assist by way of 
providing notice.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking to reopen previously denied claims 
of service connection for hypertension and a heart disorder 
and is claiming entitlement to a TDIU rating.

The veteran submitted his current claim in June 2001.  The RO 
wrote to the veteran in October 2001 and notified him of the 
evidence/information needed to substantiate his claim and 
establish service connection.  The veteran was advised of 
what VA would do to assist him in the development of his 
claim and what he should do in support of his claim.  He was 
told that he could submit any other information or evidence 
in support of his claim or identify the same and request the 
RO's assistance to obtain the information/evidence.

The veteran's claims were denied in January 2002 with notice 
of the rating action provided that same month.  The veteran 
submitted his notice of disagreement with the rating decision 
in February 2002.  He also sought entitlement to a TDIU 
rating at that time.

The RO wrote to the veteran regarding his TDIU claim in June 
2002.  The veteran was notified of the evidence/information 
needed to complete and substantiate his claim and establish 
entitlement to a TDIU rating.  The veteran was informed that 
he needed to complete a VA Form 21-8940 to complete his 
claim.  He was also informed that he should provide evidence 
of any attempts to obtain gainful employment.  The veteran 
was advised of what VA would do to assist him in the 
development of his claim and what he should do to support his 
claim.  He was told that he could submit any other 
information or evidence in support of his claim or identify 
the same and request the RO's assistance to obtain the 
information/evidence.

The veteran's claim for TDIU was denied in July 2002.  The 
basis for the denial was that the veteran had no service-
connected disabilities.  Notice of the rating action was 
provided in August 2002.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to reopen his claim and to establish 
entitlement to a TDIU rating.  The veteran was specifically 
told what was required of him and what VA would do.  
Consequently, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that the RO has 
done all that is required in the context of claims to reopen 
and a claim for TDIU when a claimant is not service connected 
for any disability.  The TDIU claim has been denied by 
operation of law.  In other words, no additional assistance 
regarding the effect of disability on employability could be 
afforded the veteran until after an award of service 
connection is made.  As for the applications to reopen, even 
the VCAA recognizes that VA has limited obligations until 
after a claim is reopened.  The veteran has been given 
opportunity to submit new and material evidence and VA has 
assisted where appropriate, such as in obtaining records 
about which VA has constructive knowledge.  Consequently, the 
Board finds that the RO has fulfilled its duty to assist 
under the VCAA.  


ORDER

The application to reopen a claim of service connection for 
hypertension is denied.

The application to reopen a claim of service connection for a 
heart disorder is denied.

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



